Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 25 to Registration Statement No. 033-21561on Form N-1A of our report dated February 25, 2010, relating to the financial statements and financial highlights of Nicholas Money Market Fund, Inc., appearing in the Annual Report on Form N-CSR of Nicholas Money Market Fund, Inc. for the year ended December 31, 2009, and to the references to us under headings "Financial Highlights" and Independent Registered Public Accounting Firm in the Prospectus and Disclosure of Portfolio Holdings and "Independent Registered Public Accounting Firm and Legal Counsel" in the
